DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 17-18, 21-28, 33-34 are under consideration. 
Claims 29-32 are withdrawn.
The Official Action is Non-Final. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-18, 21-28, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winterhalter et al., Anthocyanin Composition of Black Carrot (Daucus carota ssp. Sativus var. atrorubens Alef.) Cultivars Antonina, Beta Sweet, Deep Purple and Purple Haze, J. Agric Food Chem 2011, 59, 3385-3390 (WINTERHALTER), in view of Milton et al., Ethephon Increases Carotene Content and Intensifies Root Color of Carrots HortScience 34(6):1095-1098, 1999 (MILTON) and  Weiss, et al, COLOR ENHANCEMENT IN CRANBERRY FRUIT BY USING ENVIRONMENTALLY SAFE NATURAL PRODUCTS, Dept Horticulture WISC, accessed at https://fruit.webhosting.cals.wisc.edu/wp-content/uploads/sites/36/2011/05/Color-Enhancement-in-Cranberry-Fruit-by-Using-Environmentally-Safe-Natural-Products.pdf, 2011  (WEISS). 
Claim 17 recites a method for obtaining an anthocyanin pigment color composition from carrot plants, comprising: (i) foliar spraying an ethylene-releasing compound on carrot plant leaves: (ii) subsequently, harvesting the carrot plants; and (iii) isolating anthocyanin pigments from the harvested carrot plants, thereby obtaining the anthocyanin pigment color composition, wherein the ethylene-releasing compound used in step i) is either one or a mixture of two selected from 2-chloroethylphosphonic acid; (2-chloroethyl)methylbis(phenylmethoxy)silane; (2-chloroethyl)tris(2-methoxyethoxy)silane, and 1-aminocyclopropane-l-carboxylic acid.
WINTERHALTER teaches that black carrots contain anthocyanins and that it is desirable to obtain anthocyanins as they are natural colorants (p. 3385, first paragraph).  Black carrots are sown, grown, harvested and then the anthocyanins are extracted from the carrots. (pg. 3386, first full paragraph). Thus, WINTERHALTER teaches step (ii) of harvesting carrots and step (iii) of isolating anthocyanin pigment from the harvested carrot plants. 
WINTERHALTER is silent as to step (i). 
MILTON teaches that foliar spraying of Ethephon (i.e., 2-Chloroethylphosphonic acid) on carrots increases the color of the carrots (pg. 1097, Table 2).  Ethephon is an ethylene-releasing compound.
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 
WINTERHALTER and MILTON are both silent as to increasing the anthocyanin content.



Claim 18 recites that the carrot plants are capable of producing anthocyanin pigments. 
WINTERHALTER teaches that black carrots contain anthocyanins and that it is desirable to obtain anthocyanins as they are natural colorants (p. 3385, first paragraph).


Claim 21 recites the isolation of anthocyanin pigments of step (iii) is carried out using at least 100 different harvested carrot plants, wherein the harvested carrot plants are pre-treated by foliar spraying of ethylene-releasing compound in step (i).
WINTERHALTER does not teach that at least 100 carrots are used.  Rather, WINTERHALTER teaches that 900g of carrots are used in the extraction (pg. 3386, right column, second paragraph).  It would have been obvious to vary the amount of carrots used based on the amount of anthocyanins needed.  The use of 100 carrots only reflects using more starting material.  The claims recite no other steps, amounts or ratios that indicate that the claimed method would be practiced any differently with different amounts of carrots.   In re In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere 
Moreover, it must be noted that 900g could be 100 carrots depending on the size of the carrots. 
WINTERHALTER does not teach pre-treated by foliar spraying of ethylene-releasing compound in step (i).
MILTON teaches that foliar spraying of Ethephon (i.e., 2-Chloroethylphosphonic acid) on carrots increases the color of the carrots (pg. 1097, Table 2).  Ethephon is an ethylene-releasing compound.
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 


Claim 22 recites that the amount of obtained anthocyanin pigments is at least 15% (w/w) higher than the amount of anthocyanin pigments obtained in a control experiment that does not include step (i), wherein the control experiment is in identical environmental conditions as the ethylene-releasing compound treated carrot plant except the application of ethylene-releasing compound in step (i). 
WINTERHALTER is silent as to foliar spraying of Ethephon.
However, MILTON teaches that foliar spraying of Ethephon (i.e., 2-Chloroethylphosphonic acid) on carrots increases the color of the carrots (pg. 1097, Table 2).  Ethephon is a plant growth regulator.  In Table 2, it is shown that the content of roots with greater color increased with just one application of Ethephon (pg. 1097, Table 2, Year 1996 -  0 applications to 1 application showing an increase of 28 to 40% with an increase of at least 15%).  This reads on the claimed amount of least 15% (w/w) higher.
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying is effective for delivering Ethephon. 

However, Ethephon is a known plant growth regulator that enhance the growth and color of plants. For example, WEISS specifically teaches that Ethephon is an approved chemical for use on cranberries in Wisconsin for increasing anthocyanin content (see pg. 36, first paragraph).  At page 37, it is taught that anthocyanin content increase by over 50% with the treatment of Ethephon.  Thus, Ethephon was known at the time the application was filed to increase color in plants.  It would have been obvious to apply Ethephon to plants such as carrots to increase anthocyanin for color, and especially with black carrots as WINTERHALTER teaches that black carrots contain anthocyanins.  



Claim 23 recites that the amount of ethylene-releasing compound applied by foliar spraying in step (i) is from 5 g ha-1 a.i. active ingredient to 5000 g ha-1 a.i.
Claim 24 recites that the amount of ethylene-releasing compound applied by foliar spraying in step (i) is from 50 g ha-1 a.i. to 200 g ha-1 a.i.
As to claims 23-24, WINTERHALTER is silent as to spraying with an ethylene-releasing compound. 
MILTON teaches spraying carrots with Ethephon in a concentration of 100 to 400 g ha-1 a.i. (pg. 1095, right column, first paragraph).
This falls within the claimed range of 23 (i.e., 5 g ha-1 a.i. to 5000 g ha-1 a.i.) and overlaps the claimed range of 24 (i.e., 50 g ha-1 a.i. to 200 g ha-1 a.i.) (pg. 1095, right column, first paragraph).
It would have been obvious to apply the applied amounts as claimed as WINTERHALTER teaches that these amounts increase carrot color. 


MILTON teaches that the application of Ethephon was applied after a month and can be applied 1, 2, 3 or 4 times (pg. 1095, right column, first paragraph). 
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 

Claim 26 recites that the foliar spraying of step (i) is performed at least 3 times before the harvesting of step (ii) and the harvesting of step (ii) is performed later than 6 weeks after planting of the carrot plants. 
MILTON teaches that the application of Ethephon was applied after a month and can be applied 1, 2, 3 or 4 times at two week intervals.  Application began 1 month after planting and continued every 2 weeks (pg. 1095, right column, first paragraph).  Thus, the total time after 3 applications would be 8 weeks (i.e., one month (4 weeks) and three application two weeks apart (6 weeks)). 
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 

Claim 27 recites that the isolating of step (iii) comprises extracting anthocyanin pigments from taproots of the harvested carrot plants, wherein the carrot plants are pre-harvested with ethylene-releasing compound in step (i).  

WINTERHALTER does not teach preharvesting with ethylene-releasing compound in step (i)  
MILTON teaches that foliar spraying of Ethephon (i.e., 2-Chloroethylphosphonic acid)  on carrots increases the color of the carrots (pg. 1097, Table 2).  Ethephon is an ethylene-releasing compound.
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon prior to harvesting, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 


Claim 28 recites that the anthocyanin pigment color composition obtained at step (iii) comprises  one of the following at least 20% (w/w dry matter) or 50% (w/w dry matter) or 90% (w/w dry matter of the isolated anthocyanin pigments, wherein the carrot plants are pre-harvested in step (i). 
At pg. 3386, WINTERHALTER teaches that pigment extraction was carried out with  900 g of black carrot slices was blanched at 100 °C for 3 min with 1 L of demineralized water. The same volume of an aqueous hydrochloric acid solution (19/1 v/v) was added. The suspension was cooled at 0 °C for 3 h and then stored at room temperature for 8 h without stirring. To remove solid material, the suspension was filtered prior to application onto an Amberlite XAD-7 column, conditioned with 2 L of methanol and then with 2 L of water. The column was rinsed with 3 L of water to remove sugars, proteins, organic acids, and minerals, and anthocyanins were eluted with 2 L of a mixture of methanol/glacial acetic acid (19/1 v/v). The eluate was concentrated in vacuo, dissolved in water, and freeze-dried. Between 2.5 and 3.1 g of purified XAD-7 extract was obtained from 900 g of fresh material.  The isolated carotene extract would naturally obtain at least 20% (w/w dry matter) of the isolated anthocyanin pigments. 

Claim 33 recites that the ethylene-releasing compound used in step (1) is one of 2-chloroethylphosphonic acid, (2- chloroethyl) methylbis(phenylmethoxy)silane; (2-chloroethyl)tris(2- methoxyethoxy)silane, and I-aminocyclopropane-1-carboxylic acid.
MILTON teaches that foliar spraying of Ethephon (i.e., 2-Chloroethylphosphonic acid) on carrots increases the color of the carrots (pg. 1097, Table 2).  Ethephon is an ethylene-releasing compound.
It would have been obvious to modify WINTERHALTER with the foliar spraying of carrots with Ethephon, as MILTON teaches that foliar spraying of Ethephon on carrots increases the color of the carrots. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WINTERTHUR, MILTON, and WEISSS as applied to claims17-18, 21-28, 33  above, and further in view of Lieberman et al. Some Charactersitics of the Sytem Converting 1-Aminocylcopropnae-1-carboxylic Acid to Ethylene, Plant Physiol (1981) 67, 80-84 (LIEBERMAN).
Claim 34 recites that the ethylene-releasing compound used in step (1) is at least two of 2-chloroethylphosphonic acid, (2- chloroethyl) methylbis(phenylmethoxy)silane; (2-chloroethyl)tris(2- methoxyethoxy)silane, and I-aminocyclopropane-1-carboxylic acid.
The reference above are silent as to adding 1-aminocyclopropane-1-carboxylic acid (ACC). 
However, LIEBERMAN teaches that exogenous ACC can be added and converted to ethylene to provide a stimulatory effect during plant growth. Ethylene is regarded as a multifunctional phytohormone that regulates both growth, and senescence.   (abstract and pg. 81, right column, first full paragraph) .
It would have been obvious to ad ACC to the references above, as LIEBERMAN teaches that ACC can be add to regulate plant growth (i.e., via ACC conversion to ethylene). 
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 



Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
The rejection based on 35 USC 112, have been withdrawn given applicants explanation and changes to claim 28 that remove the multiple dependencies from the claim. 
As to the obviousness rejection, it is noted that applicant argues that one skilled in the art would not have expected an increase of anthocyanin content in carrot roots from an increase in carotene through Ethephon.  In support of the positon the applicant cites to a DECLARATION by BJARNE JOERNSGAARD (DECLARATION). 

HOWEVER, while it is appreciated that carotene and anthocyanins are distinct compounds and that the breeding for carotene and anthocyanins may be unrelated, the issue is whether one skilled in the art would have had the motivation to treat the claimed carrot with Ethephon.  Indeed, sole independent claim 17 only requires that Ethephon be applied to the carrots. 
While MILTON does teach that carotene principally is responsible for color, it by no means infers that it is sole source of color (see first paragraph on page 1095). Additionally, WINTERHALTER plainly teaches that black carrots contain anthocyanins and that it is desirable to obtain anthocyanins as they are natural colorants (p. 3385, first paragraph).  It would have been obvious to treat the carrots of WINTERHALTER with Ethephon, as MILTON teaches treating carrots with Ethephon is beneficial and increases color in carrots.  As the carrots of WINTERHALTER contain anthocyanins, this results in more anthocyanin product.  
Indeed, Ethephon is a known plant growth regulator that enhance the growth and color of fruits and vegetables. For example, as cited in the previous Official Action and in response to applicant’s arguments, WEISS specifically teaches that Ethephon is an approved chemical for use on cranberries in Wisconsin for increasing anthocyanin content (See - Weiss, et al, COLOR ENHANCEMENT IN CRANBERRY FRUIT BY USING ENVIRONMENTALLY SAFE NATURAL PRODUCTS, Dept Horticulture WISC, accessed at https://fruit.webhosting.cals.wisc.edu/wp-content/uploads/sites/36/2011/05/Color-Enhancement-in-
In this regard, applicant’s and Declaration are not persuasive. 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799